EXHIBIT STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Garman Cabinet & Millwork, Inc. for the three ended March 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Valerie Garman, our President and Chief Executive Officer, certify that: *the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and *information contained in the Report fairly presents, in all material respects, our financial condition and results of operations. /s/ Valerie Garman Valeria
